PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Wipro Limited
Application No. 16/354,908
Attorney Docket No. 11612.0821-00000
Filed: 15 Mar 2019
For: METHOD FOR AUTONOMOUS PARKING OF A VEHICLE, AND AN AUTONOMOUS VEHICLE THEREOF
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition filed January 10, 2022, to accept an unintentionally delayed claim for priority to Indian Application 201941008321 filed March 4, 2019, as set forth in the accompanying corrected Application Data Sheet (ADS).  This petition is decided under 37 CFR 1.55(e).1

The petition under 37 CFR 1.55(e) is DISMISSED.

This nonprovisional application did not include a proper reference to the foreign application, which priority is now sought, within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior foreign application. As the claim for foreign priority is submitted after the period specified in 37 CFR 1.55(d), this petition under the provisions of 37 CFR 1.55(e).

A petition under 37 CFR 1.55(e) to accept a delayed claim for priority must be accompanied by:

The priority claim under 35 U.S.C. 119(a)-(d) or (f), or 35 U.S.C. 365(a) or (b) in an application data sheet (§ 1.76(b)(6)), identifying the foreign application to which priority is claimed, as well as any foreign application for the same subject matter and having a filing date before that of the application for which priority is claimed, by specifying the application number, country (or intellectual property authority), day, month, and year of its filing, unless previously submitted;

The petition fee as set forth in 37 CFR 1.17(m);

A certified copy of the foreign application, unless previously submitted or an exception in 37 CFR 1.55(h), (i), or (j) applies;

A statement that the entire delay between the date the priority claim was due under 37 CFR 1.55(d) and the date the priority claim was filed was unintentional (the Director may require additional information where there is a question whether the delay was unintentional). 

The petition lacks item (4).  37 CFR 1.55(e) requires applicant provide a statement that the entire delay between the date the claim was due under 37 CFR 1.55(d) and the date the claim was filed was unintentional.  The language in the petition varies from that required by 37 CFR 1.55(e) by referring to 37 CFR 1.78(d)(3).  

With the present petition, applicant submitted a corrected ADS identifying the foreign application by application number, country, and filing date with appropriate markings and the required petition fee.  A certified copy of the foreign application, to which the present application claims priority, was retrieved on April 4, 2022. Additionally, this application was filed within twelve months of the filing date of the foreign application (or is entitled to claim the benefit under 35 U.S.C. 120, 121, or 365(c) of an application that was filed not later than twelve months after the date on which the foreign application was filed).

Before the petition under 37 CFR 1.55(e) can be granted, a renewed petition with an acceptable statement of unintentional delay must be filed.	

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web 


Any questions concerning this matter may be directed to the undersigned at (571) 272-4914.  

/Ramesh Krishnamurthy/
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions



    
        
            
    

    
        1 Petition was submitted under 37 CFR 1.78.